DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 15 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,085,875 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see reply filed 15 January 20201, with respect to the double patenting rejection in light of the terminal disclaimer have been fully considered and are persuasive.  The double patenting rejection of claims 1-12 has been withdrawn in light of the Examiner Amendments below. 
	Claims 1-12 are pending.
	Claims 13-14 are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Levine on 5 March 2021.
The application has been amended as follows: 

Claim 1, line 6: --“inelastic and/or non-stretchable end segment; wherein the torso portion and the arm sleeve each comprise a breathable and stretchable material; and an inelastic and/or non-stretchable axillary”-- 
Claim 7, line 4: --“to be removably fastened to a shoulder strap to provide”-- 
Claim 13: [cancelled]
Claim 14: [cancelled]



Allowable Subject Matter
Claims 1-12 as presented in the claims filed 15 January 2021 in light of the Examiner’s amendment above are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art of record fails to disclose a method for a device, with a torso portion having an inelastic segment surrounding the bottom periphery, a sleeve having an inelastic segment, the torso portion and the arm sleeve each comprise a breathable and stretchable material, an axillary segment that is inelastic and connects the torso and sleeve segments; the method including putting the device on a user so that the inelastic segments limit shoulder movement; an arm strap, fastening the arm strap to the torso portion and to the arm sleeve; a back strap, fastening the back strap to the torso portion and to the axillary segment.
The closest prior art of record is Sawa US 7081101 which discloses a method for a device (Fig 1), with a torso portion having an inelastic segment surrounding the bottom periphery (Fig 1, Fig 2, torso portion 3 with inelastic strap 43b, shown below the shoulder thus bottom periphery), a sleeve having an inelastic segment (Fig 2, arm sleeve 5 with arm portion of inelastic strap/segment 43b), the torso portion and the arm sleeve each comprise a breathable and stretchable material (col 3 ln 15-20) an axillary segment that is inelastic and connects the torso and sleeve segments (Fig 1, axillary segment 57 connecting the arm and torso portion of inelastic strap 43b); the method including putting the device on a user so that the inelastic segments limit shoulder movement (col 1 ln 50-60); an arm strap, fastening the arm strap to the torso portion and to the arm sleeve (Fig 1). Sawa, alone or in combination, is silent on a back strap, fastening the back strap to the torso portion and to the axillary segment.
Claims 2-12 are allowed due to their dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786             


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786